El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho del auto apelado.
Considerando: que atendidos los preceptos de los artículos 391, 392 y 393 de la Ley Hipotecaria vigente en esta Isla y 438 del Reglamento dictado para su aplicación, ofrecida la información posesoria con los requisitos que expresa el primero de los referidos artículos, debe el Tribunal admi-tirla, sin prejuzgar cuestiones que en todo caso deben ser propuestas por los interesados que quieran oponerse á la información en el juicio plenario correspondiente como lo ordena el artículo citado del Reglamento, ó que deben reser-varse al Registrador de la Propiedad para que las proponga con los antecedentes ^ necesarios en vista de los asientos del Registro. Vistas las disposiciones legales citadas y la reso-lución de la Dirección General de los Registros de la Pro-piedad del Ministerio de Ultramar, de 30 de Abril de 1895.
Fallamos: que debemos revocar y revocamos el auto apelado de 29 de Noviembre del año próximo pasado, dispo-niendo que el Tribunal de Distrito de Arecibo admita la información propuesta y la substancie y determine con arreglo á derecho.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y Sulzbacher.
, El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.